    Case
      Case
         1:19-cv-11654-FDS
           1:15-cv-10096-DJCDocument
                             Document10-1
                                       1 Filed
                                          Filed01/16/15
                                                09/10/19 Page
                                                          Page11ofof414




Plaintiff Robert O'Connell



Defendant Marty Walsh Mayor of the City of Boston


                                                                          < .J
                                                                           j

COMPLAINT

Parties

  1. The plaintiff, Robert O'Connell is a resident of Boston, Suffolk
     County and a citizen of the United States.
  2. The defendant Mayor Marty Walsh is a resident of Boston and a
     citizen of the United States.
  3. This court has Jurisdiction over this matter because it is a
     constitutional question of government obstru(ctlng a citizen's 2 nd
     amendment rights, pursuant to 28 U.S.C. &1332



                               Facts


     1. To apply for a gun permit In the City of Boston an "Applicant
          must make an appointment and report in person to:
            Boston Police Headquarter
            Licensing Unit, 1 s t floor
            1 Schroeder Plaza, Boston" (see attachment #1)
     2. "nonrefundable fee of $100" (see attachment #1)
     3. "Applicant must be interviewed by a Police Officer from the
          Licensing Unit." (see attachment #1)
     3 "Applicants will be required to qualify at the Boston Police
       Department Firearms Range at Moon Island within 2 weeks of
       the date of the application." (see attachment #1)
Case
  Case
     1:19-cv-11654-FDS
       1:15-cv-10096-DJCDocument
                         Document10-1
                                   1 Filed
                                      Filed01/16/15
                                            09/10/19 Page
                                                      Page22ofof414




 4. "Proper Storage of Weapons
    It Is unlawful to store or keep any firearm, rifle, or shotgun in
   any place unless such weapon is secured in a locked
   container or equipped with a tamper resistant mechanical lock
   or other safety device, properly engaged to render such
   weapon inoperable by any person other than the owner or
   other user, unless the weapon is under the control of the
   owner or other lawfully authorized user." (see attachment #1)

 5. "Suitable applicants may be issued a license, subject to
     restrictions of the licensing authority." The restrictions to
     obtaining a license to carry (LTe) are that you must need the
     gun for employment or Target/Hunting (see attachment #1)
 Case
   Case
      1:19-cv-11654-FDS
        1:15-cv-10096-DJCDocument
                          Document10-1
                                    1 Filed
                                       Filed01/16/15
                                             09/10/19 Page
                                                       Page33ofof414




                     Claims



1. If government has the right to regulate citizens' constitutional
   rights then those regulation(s) should be implemented in an
   efficient manner without financial or time consuming burdens.


2. The City is placing obstacles, which are burdensome, in a citizen
  path to exercising their 2 nd Amendment right to own a firearm. I
  want one for protection and believe the Constitution grants me
  this right and it should not be impeded.


3. The obstacles are:
        a. make " •••an appointment and report in person•••"
           (see attachment 1)
        b. Pay a " •••nonrefundable fee of $100•••"1
           (see attachment 1)
        c. Be " ...Intervlewed by a Police Officer from the Licensing
           Unit." (see attachment 1)
        d. " ...requlred to qualify at the Boston Police Department
           Firearms Range•••" (see attachment 1)

  The city's procedure/requirements are very time consuming thus
  expensive and hence unacceptable.

   An applicant has to take time off from work plus pay the $100
   fee. Time is money. Should the city increase peoples' expenses
   when a citizen is exercising their Constitutional right?
   Or prevent them for exercising It because of their financial
   status?

   Why are applicants required to be interviewed by a police
   officer? Like all of us, the officer will bring biases to the
   Interview. Is this officer a trained psychologist or psychiatrist?
  Case
    Case
       1:19-cv-11654-FDS
         1:15-cv-10096-DJCDocument
                           Document10-1
                                     1 Filed
                                        Filed01/16/15
                                              09/10/19 Page
                                                        Page44ofof414




   The State requires applicants to complete a firearm's safety
   course. Included in the course is practice firing a weapon at a
   firing range. So why are we " •••required to qualify at the
   Boston Pollee Department Firearms Range•••"? This is a needless
   time consuming duplication and only 2 or 3 other Mass
   communities have this requirement. (see attachment 1 & 3 )
   Shouldn't the State pay the firearm safety course fee for low
    Income citizens?

    How I store my weapon(s) in my home or car should under the
    4 th and 9 th amendment not be regulated by the government.
    Especially since no one in my home is under the age of 30.




                          Remed~


1. Applicants fill out the State gun application form. (see
   attachment 2)
2. Submit the form and be finger printed at their local District Police
   Station.(DPS) The DPS should be opened hours that are
   convenient for the public.
3. The city can conduct the required background investigation and
   if the applicant passes then the permit should be issued and
   mailed to the applicant. There should be no other requirements
   such as a firing arm test or interview.
4. Low income people should not have to pay any fee(s).
5. Since there is a required background check I don't see any need
   to provide 2 references on the application. Are applicants going
   to provide references that will give a negative evaluation? (see
   attachment 2)
6. The requirement to store a weapon in a particular way should be
  eliminated.                          iJM- ;l ~ I //q/j ~
       L¥       Case
                 Case1:19-cv-11654-FDS
                      1:15-cv-10096-DJC Document
                                         Document10-1
                                                  1-1 Filed 01/16/15
                                                            09/10/19 Page 1
                                                                          5 of 7
                                                                               14



Applicants must make an appointment and report In person to:
Boston Police Headquarters                     Customer Service Hours:
Licensing Unit, 111 floor                      Monday, Wednesday, Thursday, Friday 8:30am-4:00pm
1 Schroeder Plaza, Boston                      Tuesday 8:30am-6:00pm
Tel. 617.343.4425

Walk-in appointments accepted on emergency basis only. Applicants must complete and sign an
application. A background Investigation will be conducted by the Licensing Unit.

When applying for a License to Carry, applicants must submit application forms and a nonrefundable
fee of $100.00 (cash or money order). New applicants must provide a Flreann Safety Certificate.

            Applicants must have Birth Certificate AND a Mass. Drivers License I Mass 10 card with a Boston address

            Permanent Resident Aliens must present their Permanent Resident Alien Card

            A copy of your Naturalization Papers if you are a Naturalized Citizen

            Applicants will be fingerprinted and photographed.

            Applicants must reside or have a place of business in the City of Boston.

         Applicants will be interviewed by a Police Officer from the Licensing Unit.

         Applicants will be required to qualify at the Boston Police Department Firearms Range at Moon
         Island within 2 weeks of the date of the application.

 Suitable applicants may be Issued a license unless the applicant:

1.   Has been convicted I adjudicated in any state or federal jurisdiction for the commission of a:

         Felony
         Misdemeanor punishable by imprisonment for more than two years
         Violent crime as defined in section 121 of MGL Chapter 140
         Violation of any law regulating the use, possession, ownership, transfer, purchase, sale, lease,
         rental, receipt or transportation of weapons or ammunition
         Violation of any law regulating the use possession or sale of controlled substances as defined in section
         1 or MGL Chapter 94c

 2. Has been confined to any hospital or institution for mental illness (unless the applicant has an affidavit
    from a registered physician).

 3. Is or has been under treatment for or confinement for drug addiction or habitual drunkenness - five year
    restoration of right if deemed cured by a physician.

 4. Is at the time of application less than 21 years of age

 5. Currently SUbject to a MGL 209A order or open criminal cases

 6. Is currently the subject of any outstanding arrest warrant

 Suitable applicants may be Issued a license, subject to restrictions ofthe licensing authority. A LTC will
 be either a Class A or B, valid for not more than six years and will expire on the licensee's birthday.
        ,•         Case
                    Case1:19-cv-11654-FDS
                         1:15-cv-10096-DJC Document
                                            Document10-1
                                                     1-1 Filed 01/16/15
                                                               09/10/19 Page 2
                                                                             6 of 7
                                                                  ENTITLEMENTS
                                                                                  14


  Class A
  Purchase, rent, lease, borrow, possess and carry:

                    Firearms, including large capacity firearms and feeding devices and ammunition
                    Rifles and shotguns, including large capacity weapons, and feeding devices and ammunition

             RESTRICTIONS

                    Condition of Employment: The applicant must submit a written request from the employer
                    requesting the issuance of a license. This license is valid while traveling to and from work and for
                    work related activities only. The license must be surrendered to the Licensing Unit when
                    employment is terminated.

                    Target I Hunting: This license is restricted to hunting & target shooting and traveling to and from a
                    gun club. No concealed carry is allowed under this restriction.

 Any violation of these restrictions may result in suspension or revocation.

Class B
Purchase, rent, lease, borrow, possess and carry:

                    Non-large capacity firearms and feeding devices and ammunition. Class B License shall
                    not entitle the holder to carry or possess a loaded firearm in a concealed manner in any
                    public way or place

                    Rifles and shotguns including large capacity rifles and shotguns, feeding devices and
                    ammunition

LTC Change of address notifications
Any licensee shall notify, in writing, the issuing authority, the chief of police into whose jurisdiction the licensee
moves and the Firearms Record Bureau of any change of address. Notification shall be made within thirty days by
certified mail. Failure to notify shall be cause for suspension or revocation.

Proper Storage of Weapons
It is unlawful to store or keep any flrearm, rifle, or shotgun in any place unless such weapon is secured in a locked
container or equipped with a tamper resistant mechanical lock or other safety device, properly engaged to render
such weapon inoperable by any person other than the owner or other user, unless the weapon is under the
control of the owner or other lawfully authorized user.

Applicant Notification and Record Challenge:

Offldals at the governmental institutions and other entities authorized to submit fingerprints and receive FBI identification records under this authority must
notify the Individuals fingerprinted that the fingerprints will be used to checkthe a1mlnal history records of the FBI. The offidals making the determination of
suitabilityfor licensing or employment shall providethe applicants the opportunity to complete, or challenge the accuracy of, the informationcontained in the
FBI identification record. These offICials also must advise the applicants that procedures for obtaininga change, COITection, or updatingof an FBI
identification record are set forth in TItle 28, C.F.R., 16.34. Offtdals makingsuchdeterminations should not deny the license or employment based on
information in the recorduntil the applicanthas been afforded a reasonable time to COITect or completethe record, or has declined to do so.




 8/2013
•            Case
              Case1:19-cv-11654-FDS
                   1:15-cv-10096-DJC Document
                                      Document10-1
                                               1-1 Filed 01/16/15
                                                         09/10/19 Page 3
                                                                       7 of 7
                                                                            14
                                   THE COMMONWEALTH OF MASSACHUSETTS
                               EXECUTIVE OFFICE OF PUBLIC SAFETY AND SECURITY
                                   Department of Criminal Justice Information Services
                                                  200 Arlington Street, Suite 2200, Chelsea, MA 02150
                                            TEL: 617-660-4600 I nY: 617-660-46061 FAX: 617-660-4613
                                                                    mass.gov/cjis



                                                                   Application
                          FOR NEW/RENEWAL OF A FIREARMS IDENTIFICATION CARD OR LICENSE TO CARRY
                          FIREARMS OR LICENSE TO POSSES A MACHINE GUN (MGL C.140, 5.1298 AND 5.131)


    Please Check One                                                                                                      FTN:

                                                                                                                          L1e#:
          New Applicant

          Renewal - Most Recent License to Carry/FID Number:

          Issued from Which CitylTown?                                                     MA             Expiration Date:
    "NOTE: If application is for first firearms identification card or license to carry firearms, a copy of the Firearms Safety Certificate or
    Hunter Safety Course Certificate must be attached to this application.

                              Please Check the Type of License for Which You are Applying
                                                             (Please Check Only One)

     __   Firearms Identification Card - Restricted (mace and pepper spray)
          Firearms Identification Card

          Class B License to Carry - Non-Large Capacity
          Class A License to Carry - Large Capacity
          License to Possess a Machine Gun

          Check if a Class A Gun Club License "NOTE: Only the Colonel of the State Police can issue a dub license.

                              Except for Signature, Print or Type all Requested Infonnation



    Last Name                                         First Name                                  Middle Name                         Suffix



    Residential Address                                         City                              State        Zip Code          Telephone Number



    Gun Club Address (If Applicable)                            City                              State        Zip Code          Telephone Number



    Date of Birth         Place of Birth


    Mother's First Name             Mother's Maiden Name                   Father's First Name                 Father's Last Name



    Height          Weight          Build                  Complexion                Hair Color                           Eye Color



    Occupation                                                                   Social Security Number (Optional) Drivers License Number



    Employed By                                                            Business Address



    CitylTown                            State                             Zip                                   Telephone Number


    Form FA-25/26                                                                                                                       Page - 1 of 3
.            Case
              Case1:19-cv-11654-FDS
                   1:15-cv-10096-DJC Document
                                      Document10-1
                                               1-1 Filed 01/16/15
                                                         09/10/19 Page 4
                                                                       8 of 7
                                                                            14



                         Please Answer the Following Questions Completely and Accurately


    1.   Are you a citizen of the United States?

         If naturalized give date, place
         and naturalization number
                                                          Date                  Place                           Naturalization No.


    2.   Have you ever used or been known by another name?

         If yes, provide name and explain:                                                                                              _




    3.   What is your age? *You must be 21 years of age to apply for a License To Carry Firearms, 18 years of age to apply for a
         Firearms Identification Card, 15 years of age but less than 18 years of age with submission of a certificate of parent or
         guardian granting permission to apply for a Firearms Identification Card.


    4.   Have you ever been convicted of a felony?


    5.   Have you ever been convicted of the unlawful use, possession, or sale of narcotic or harmful drugs as defined in
         M.G.L. c. 94C sec. 1?


    6.   Have you ever been convicted of a crime punishable by incarceration by more than one (1) year?


    7.   In any state or federal jurisdiction have you ever been convicted as an adult or adjudicated a youthful offender or
         delinquent child for the commission of (a) a felony; (b) a misdemeanor punishable by imprisonment for more than 2
         years; (c) a violent crime as defined in MGL C140.s.121; (d) a violation of any law regulating the use, possession,
         ownership, sale, transfer, rental, receipt or transportation of weapons or ammunition for which a term of imprisonment
         may be imposed; or (e) a violation of any law regulating the use, possession or sale of controlled substances as
         defined in section 1 of MGL 94C?


    8.   Have you ever been confined to any hospital or institution for mental illness?


    9.   Are you or have you ever been under treatment for or confinement for drug addiction or habitual drunkenness?


    10. Have you ever appeared in any court as a defendant for any criminal offense (exduding non-criminal traffic offenses)?


    11. Are you now under any charge(s) for any offense(s) against the law?


    12. Are you now or have you ever been the subject of a M.G.L. C209A restraining order or involved in a domestic violence
         charge?


    13. Has any License to Carry Firearms, Permit to Possess Firearms, or Firearms Identification Card issued under the laws
         of any state or territory ever been suspended, revoked, or denied?


    14. Are you currently the subject of any outstanding arrest warrant in any state or federal jurisdiction?




    Form FA-25/26                                                                                                            Page - 2 of 3
t          Case
            Case1:19-cv-11654-FDS
                 1:15-cv-10096-DJC Document
                                    Document10-1
                                             1-1 Filed 01/16/15
                                                       09/10/19 Page 5
                                                                     9 of 7
                                                                          14




         If You Answered "YES" to any of the Questions 4-14, Give Details Which Must Include Dates,
                                       Circumstances and Location




    Other than Massachusetts, in what state, territory or jurisdiction have you resided?




    Have you ever held a License to Carry in any other state, territory or jurisdiction?

    If ''YES'', when, where and license number?




                                      List the Name and Addresses of Two References


    1.
         Last Name                                                   First Name


         Address                                                     Cityrrown                              State     Zip

    2.
         Last Name                                                   First Name


         Address                                                     Cityrrown                              State     Zip


    Reason(s) for requesting the issuance of a card or license:                                                               ~       _




    "WARNING· Any person who knowingly files an application containing false information shall be punished by a fine of not less than
    $500 nor more than $1,000 or by imprisonment for not less than 6 months nor more than 2 years in a house of correction, or by both
    such fine and imprisonment (MGL c.140, §§ 1298(8) and 131(h)).

    I dedare the above facts are true and complete to the best of my knowledge and belief and I understand that any false answer(s)
    will be just cause for denial or revocation of my license to carry firearms.




    Signed under the penalties of perjury this                                    day of
                                                               day                           month                          year

    Signature of Applicant:                                                                                                        _




    Form FA-25/26                                                                                                       Page - 3 of 3
                   Case
                    Case1:19-cv-11654-FDS
                          1:15-cv-10096-DJCDocument
                                            Document10-1
                                                     1-1 Filed
                                                         Filed09/10/19
                                                               01/16/15 Page
                                                                        Page10
                                                                             6 of
                                                                                of714
                                                                                           t~~d#3
                                                           MASS
                                                   MFS SCHOOL
                                                           FIREARMS



<   CERTIFICATE OF COMPLETION
                                            THIS IS TO CERTIFY THAT




                            Robert O'Connell
       HAS COMPLETED ALL REQUIRED COURSEWORK AND TRAINING CURRICULUM FOR THE


     MASSACHUSETTS PISTOL LICENSE CLASS
                   required for a Commonwealth of Massachusetts Class A License to Carry

    -/--~      Richard Scales, Instructor
                                                                                  March 19,2014
                                                                                        DATE

                 NRA-181981414
                  INSTRUCTOR ID

                  Mass Firearms School
       100 Kuniholm Drive ~ Holliston, MA 01746
    (800) 308-6212    www.MassFirearmsSchool.com
      Case
       Case1:19-cv-11654-FDS
             1:15-cv-10096-DJCDocument
                               Document10-1
                                        1-1 Filed
                                            Filed09/10/19
                                                  01/16/15 Page
                                                           Page11
                                                                7 of
                                                                   of714




                                                                                                                               ~-




             WIlt QIummnnlUra1tl, of SlU1I!1UdJUlIt1t6
                               fIleparbtttl1t of &taft Jlnlirt
                              BASIC FIREARMS SAFETY CERTIFICATE

       n. r.n-IIIJ                         " nccenr.ar _                l.tIe               ree, c       u pnnrIMd b, G.l.. Co I«J.
       • UIP ••d !lI!I CMR J.ClQ.



                                        Robert O'Connell                                                          10/17/1943
                                                  (H....)                                                          (0....r8Ho)



                     Richard Scales                             MA Pistol License Course                      LTC 020
                        0........ .-.1                               <t..-wC-l1lIIl                     (c_ c..m..u.. ~)

                       BFS-003478
                   (1........... ~ . . . . . .)
                                                                                x
                                                                         (V....... LTC)     (v... r_P1Dcw,)



        I hereby cmHy ,lie p _ ftlftle4 lit ,,,.. eenltleat' ... lIUOCftIftIn, COIlIpleted • BI. F1relmMI Sirety Coune II prelCri1led
                      Ulrl?'
        by O.L c. 140.1               CMI\).oo.

       Inllmctot'ISIPlture_7_'-. -~                             .           DeteCoorwCoDlpleted_         March 19,2014
 I'
                                     Mass Firearms School




I~
                                      Holliston, MA




n
~                                                                                                                            CERTiFIED
                                                                                                              ~
I'}
~'l
q
;;\                                                                                                                           LIVE FIRE
n I
~S     44 (Rev. 11/(4)
                           Case
                            Case1:19-cv-11654-FDS
                                  1:15-cv-10096-DJCDocument
                                                    Document10-1
                                                             1-2 Filed
                                                                 Filed09/10/19
                                                                       01/16/15 Page
                                                                                Page12
                                                                                     1 of
                                                                                        of314
                                                                                    CIVIL COVER SHEET                                                                              •
The JS 44 civil cover sheet. and the information contained herein neither replace nor supplement the filing and service ofpleadings or other papers as required by law, except as provided
by local roles of court. This form, approved by the Judicial Conference of the United States m September 1974, IS required for the use of the Clerk of Court for the purpose of initiating
the cIVIl docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FoF;l                              ED
I. (a)
            PLAINTIFFS          KtJbI3Jtt L1 ~:d ~ ~tR' r 0F FI fPEFENDANTS                                                                            f4 t(, Ycj t IVI d ,;fT;:' !l/tJ, /.J j
   (b)     County of Residence of First Listed Plaintiff

                                (EXCEPT IN U.S. PLAINTIFF CASff:>S.
                                                                      ZJ1.£
                                                                        )
                                                                                   Lt8N.
                                                                                it ff~if
                                                                                           16·
                                                                                       01ST RiC T C.
                                                                                                     RfT]       1
                                                                                                                        ~o?nty
                                                                                                                      ;. T
                                                                                                                                 of Residence      ~;!~                 s:
                                                                                                                                                           (IN u.s. PLAINTIFF CASES ONLY)
                                                                                                                                                                                         ft/o iIp                           s({ f~/ ~
                                                                                DISTRiCi           or      H;,         o.
                                                                                                                               NOTE: IN LAND CONDEMNAnON CASES, USE THE LOCA nON OF THE
                                                                                                                                         LAND INVOLVED.

   (c)    Attorney's (Finn Name, Address, and Telephone Number)                                                         Attorneys (If Known)




II. BASIS OF JURISDICTION                             (Place an "X" in One Box Only)                  m. CITIZENSHIP OF PRINCIPAL PARTIE8(Place an "X" in One Box for Plaintiff
                                                                                                                     (For Diversity Cases Only)                                              and One Box for Defcodant)
 I I     us, Government                         Federal Question                                                                                  PTF        IlfF                                                 PTF        DEF
            Plaintiff                             (U.S. Government Nola Party)                              Citizen of This State                 'j(l J      " I       Incorporated or Principal Place           -,    4    -II 4
                                                                                                                                              1\                        of Business In This State

.J 2     U.S. Government                 -, 4   Diversity                                                   Citizen of Another Slate              -, 2        l     2   Incorporated and Principal Place          .J 5       ,I 5
            Defendant                                                                                                                                                      of Business In Another State
                                                   (Indicate Citizenship of Parties in Item ill)
                                                                                                            Citizen or Subject of a               I , 3       .J        Foreign Nation                            II         1-' 6
                                                                                                              Forei Conn
IV NATURE OF SUIT                     (Place an "X" io One Box Onlvl
            ONTRACT                                           TORTS                                         FO                    ENAl.TY                          BANKRUPfrY                        OTHER STA ruTES
I I 110 Insurance                      PERSONAL INJURY                         PERSONAL INJURY                  I   610 Agriculture                   II 422 Appeal 28 USC 158              ~ 400 State Reapportionment
I I 120 Marine                       I 310 Airplane                         I" 362 Personal Injury -            I   620 Other Food & Drug               II 423 Withdrawal                       I 410 Antitrust
                                  -,    315 Airplane Product                                                :J                                                                              :J 430 Banks and Banking
1-' 130 MilleT Act
[I 140 Negotiable Instrwnent
iJ 150 Recovery of Overpayment    -,
                                           Liability
                                                                                  Med, Malpractice
                                                                            II 365 Persooal Injury -
                                                                                                            -,
                                                                                                                    625 Drug Related Seizure
                                                                                                                       of Property 21 USC 881
                                                                                                                                                              28 USC 157
                                                                                                                                                                                            -.
                                                                                                                                                                                            J
                                                                                                                                                                                                  450 Commerce

       & Enforcement of Judgment
                                        320 Assault, Libel &
                                           Slander
                                                                                  Product Liability
                                                                            II 368 Asbestos Personal        I
                                                                                                                    630 Liquor Laws
                                                                                                                    640 R.R. & Truck
                                                                                                                                                            PROpF.RTY RIGHTS
                                                                                                                                                      II 820 Copyrights                     -.    4(,() Deportation
                                                                                                                                                                                                  470 Racketeer Influenced and
I I 151 Medicare Act
1-' 152 Recovery of Defaulted
                                     I 330 Federal Employers'
                                           Liability
                                                                                  Injury Product
                                                                                  Liability                 "J
                                                                                                                I   650 Airline Regs.
                                                                                                                    660 Occupational
                                                                                                                                                         II 830 Patent
                                                                                                                                                      :::J 840 Trademark                    .,        Corrupt Organizations
                                                                                                                                                                                                  480 Consumer Credit
       Student Loans                 I 340 Marine                            PERSONAL PROPERTY                         SafetylHealth                                                            ~ 490 Cable/Sat TV
       (Exel Velerans)            -,    345 Marine Product                  I' 370 Other Fraud
                                                                                                            -,      690 Other                                                               ~ 810 Selective Service
II 153 Recovery of Overpayment             Liability                        II 371 Truth in Lending                         I.AHOR                         S                                II 850 Securities/Commoditics!
        of Veteran's Benefils     -, 350 Molor Vehicle                      I. 380 Other Personal           -,      710 Fair Labor Standards          ,I 861 IDA (I395ff)                              Exchange
1-' 160 Stockholders' Suits         -,  355 Motor Vehicle                         Property Damage                      Act                            ,I 862 Black Lung (923)                  11 875 Customer Challenge
[ I 190 Other Contract                     Product Liability                II 385 Property Damage              I   720 LaborlMgmt Relations            II 863 DIWCIDIWW (4()5(g))                     12 USC 3410
o 195 Contract Product Liability :::i 360 Other Personal                          Product Liability         :J      730 LaborlMgmt.Reporting          ~ 864 ssm Title XVI                   :::J 890 Other Slatutory Actions
II 196 Franchise                           Iniurv                                                                      & Disclosure Act                II 865 RSI (4()5(2))                  II 891 Agricultural Acts
      REAL PROPERTY                       CIVIL RIGHTS                          PRISONER PETITIONS          -,      740 Railway Labor Act                  FEDERAL TAX SUITS                ~ 892 Economic Slabilization Act
o 210 Land Condemnation          .J 441 Voting                              0     5 IO Motions 10 Vacate    .J      790 Other Labor Litigation        .JI 870 Taxes (U.S. Plaintiff        ~ 893 Environmeolal Matters
o 220 Foreclosure                ~ 442 Employment                                     Sentence              .J      791 Empl. Ret. Ine.                       or Defendant)                .=l 894 Energy Allocation Act
o 230 Rent Lease & Ejectment .:::l 443 Housing!                                 H.boas Corpus:                          Security Act                  =1 871 IRS-Third Party               .:::lI 895 Freedom of Information
o 240 Torts 10 Land
1-' 245 Tort Productl.iability      .,     Accommodations
                                        444 Welfare
                                                                            0 530 General
                                                                            1-' 535 Death Penalty
                                                                                                                                                              26 USC 7609                              Act
                                                                                                                                                                                           :l 900Appeal of Fee Determination
l ' 290 All Other Real Property  .J 445 Arner. wlDisabilities ­             0 540 Mandamus & Other                                                                                                     Under Equal Access

                                    .,     Employment
                                        446 Amer. wlDisabilities ­
                                                                            0 550 Civil Rights
                                                                            0 555 Prison Cooditioo
                                                                                                                                                                                           .           to Justicc
                                                                                                                                                                                           1.;50 Constitutionality of
                                           Other                                                                                                                                                       Slate Statutes
                                 .:::l 440 Other Civil Rights

V. ORIGIN                    (Place an "X" in One Box Only)                                                                                                                                                 Appeal to District

1-.1
         Original
                         o    2"] 3                                                                                                                                                                .'J 7    Judge from
                                                                                                                                                                                                            Magistrate
         Proceedin                                                                                                                                                                                          Jud   ent


VI. CAUSE OF ACTION
                                                                                                                                                                                          J            ~-
                                                                                                 ..wv
                                                                                                                                                                                                                                     ~
                                                                                                                                                                           I



Vll.REQUESTEDIN                                       ECK IF THIS IS A CLASS ACTION                                                                                            YES nly if demanded in complaint:

    COMPLAINT:                                   UNDER F.R.C.P. 23                                                                                                  .JURy DEMAND:                  0 Yes          INo

vrn, RELATED CASE(S)                            (See instructions):
         IF ANY                                                             runGE                                                                          DOCKET NUMBER


                                         RtM                      !J        r ; ; ; : ; ; ; F "17WFF OF RECORD


FOR OFFICE USE ONLY


   RECEIPT #
               ----              AMOUNT
                                                -------                             APPLYING IFP
                                                                                                   -----                             JUDGE
                                                                                                                                             -----                             MAG.nJDGE
           Case
            Case1:19-cv-11654-FDS
                  1:15-cv-10096-DJCDocument
                                    Document10-1
                                             1-2 Filed
                                                 Filed09/10/19
                                                       01/16/15 Page
                                                                Page13
                                                                     2 of
                                                                        of314
                                                        UNITED STATES DiSTRICT COURT
                                                    FIL~~TRICT OF MASSACHUSETTS

 1.   T1t~ 01 ~"'"'7 01......~"<61JiL\'\\'""llf lJlS~ t tJ'(}pV tv til                                r/d
         W q / cJ tJ..                                              •   _
                                 ')illS l:RN 16 Afi111 .
 2.   Category in which the case belongs based upon the numbered nature of suit code listed on the civil cover sheet. (See local
      rule4G.1(a)(1)).                 U.S. DiSTEiCT C',.;Uin
      D         I.        410, 441,   47eP.~Ts16~~19~3,r·if4~8j5, R.23, REGARDLESS OF NATURE OF SUIT.
      [J        II.       110,130, 140, 160, 190, 196, 230,240, 290,320,362, 370, 371,380,430, 44G,442 ~6, 710, 720, 730, 740, 790,
                          820*,84G*, 850,870, 871.

                III.      120,150,151,152, 153,195,210,220,245,310,315, 330, 340,345, 350, 355,360,365,368,385,4G0,422,423,
                          450,460,462,463,465,480,490,510,530,540,550,555,610,620,625,630,640,650,660,690,791,810,861­
                          865,875,890,892,900,950.

                          *A1so complete AO 120 or AO 121. for patent, trademartt or copyright cases.


 3. Title and number, If any, of related cases. (See local rule 40.1(g)). If more than one prior related case has been filed in this
    district please Indicate the title and number of the first filed case in this court.



 4.   Has a prior action between the same parties and based on the same claim ever been filed In this court?

                                                                                        YES   D         NO    ro
 5.   Does the complaint In this case question the constitutionality of an act of congress affecting the public Interest?    (See 28 USC
      §24G3)


      If so, Is the U.S.A. or an officer, agent or employee of the U.S. a party?
                                                                                        YES   0         NO    IX:
                                                                                        YES   0         NO    C
 6. Is this case required to be heard and determined by a district court of three judges pursuant to title 28 USC §2284?

                                                                                        YES   0         NO    C
 7.   Do all of the parties in this action, excluding governmental agencies of the united states and the Commonwealth of
      Massachusetts ("governmental agencies"), residing in Massachusetts reside in the same division?· (See Local Rule 4G.1(d)).

                                                                                        YES   0         NO    0
               A.        If yes, in which division do-!!! of the non-govemmental parties reside?

                         Eastern DIvision           D               Central DIvision    C               Western Division    D
               B.        If no, In which dlvtslon do the majority of the plaintiffs or the only parties, excluding governmental agencies,
                         residing in Massachusetts reside?


                         Eastern DIvision           D               Central Division    D               Western Division    D
 8. If filing a Notice of Removal· are there any motions pending in the state court requiring the attention of this Court? (If yes,
    submit a separate sheet identifying the motions)

                                                                                        YES   C         NO    0
(PLEASE TYPE OR PRINT)
.,ta1"1t!!i 3 NAME
                               nh        fJ
                              ~ (/ ~t;L IT
                                                --+-
                                              If)
                                                    {     t/   ?-#/V
                                                           /h I /       AI J I A
                                                                            IV
                                                                                   J!
                                                                                 c- _
ADDRESS          ,r r {,t       ....T2J1f.                          ~)\(tlk';            NIf
TELEPHONE NO.      "/7 &lid ~ tiff
                                                                                                         (CategoryF0rm4-4-11.wpd - 4/4111)
Case
 Case1:19-cv-11654-FDS
       1:15-cv-10096-DJCDocument
                         Document10-1
                                  1-2 Filed
                                      Filed09/10/19
                                            01/16/15 Page
                                                     Page14
                                                          3 of
                                                             of314


  Table of Contents



  1. Complaint
  2. Attachment #1         City of Boston License to Carry Guidelines

     http://bpdnews.com/

            click on   your safety
                                                                 c:
                                                               o '
                                                               -(j)
                                                                (()     .
            click on   LICENSE TO CARRY GUIDELINES              :""J,
                                                                .,.
                                                                        ,
                                                                            -
                                                                            c:?
                                                                            (0
                                                                             ---\
                                                                        1    ~'JJ




  3. Attachment #2       State Gun Application                                      ,­     c>
                                                                                           \-:)
  http://www.mass.gov/eopss/docs/chsb/firearms/ltc-fid-app-20130310.pd,f             ,.~




  4. Attachment #3         Firearm Safety Certificates
  5. Required Federal Forms
